              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
             CRIMINAL CASE NO. 1:11-cr-00084-MR-DLH


UNITED STATES OF AMERICA, )
                            )
              Plaintiff,    )
                            )
     vs.                    )                  ORDER
                            )
MARIO CLOTINHO GOMES,       )
                            )
              Defendant.    )
___________________________ )

     THIS MATTER is before the Court upon the Defendant’s letter, which

the Court construes as a motion for early termination of his term of

supervised release and a motion for permission to travel to India. [Doc. 80].

Both counsel for the Government and the Defendant’s supervising probation

officer in the Northern District of Georgia have advised the Court’s chambers

that they do not oppose the Defendant’s motion.

     On February 29, 2012, the Defendant was found guilty by a jury of

multiple counts of wire fraud and wire fraud conspiracy. He was sentenced

on December 18, 2013 to a term of 52 months’ imprisonment to be followed

by three years of supervised release. [Doc. 43]. An Amended Judgment

was subsequently entered ordering the Defendant to pay $878,000.00 in
restitution. [Doc. 65]. The Defendant commenced his term of supervised

release on November 13, 2017.

      In order to terminate a defendant’s term of supervised release, the

Court must be “satisfied that such action is warranted by the conduct of the

defendant and the interest of justice.” 18 U.S.C. § 3564(c). Upon careful

consideration of the record, the Court is not satisfied that termination of the

Defendant’s term of supervised release is warranted at this time.         The

Defendant still has a significant outstanding restitution obligation.

Accordingly, the Court declines to exercise its discretion to terminate the

Defendant’s term of supervised release at this time. The Court will, however,

give the Defendant permission to travel to India to attend his mother’s

memorial service in December 2019.

      Accordingly, IT IS, THEREFORE, ORDERED that the Defendant’s

letter [Doc. 80], which the Court construes in part as a motion for early

termination of the term of supervised release, is DENIED. The Defendant’s

term of supervised release shall continue as originally sentenced.

      IT IS FURTHER ORDERED that the Defendant’s request for

permission to travel to India to attend his mother’s memorial service in

December 2019 [Doc. 80] is GRANTED.


                                      2
     The Clerk is directed to serve a copy of this Order on the Defendant,

counsel for the Government, and the United States Probation Office for the

Northern District of Georgia.

     IT IS SO ORDERED.
                                Signed: October 26, 2019




                                           3
